UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 AMENDMENT NO. 3 TO FORM 10 GENERAL FORM FOR REGISTRATION OF SECURITIES Pursuant to Section 12(b) or (g) of The Securities Exchange Act of 1934 CTM MEDIA HOLDINGS, INC. (Exact name of registrant as specified in its charter) Delaware 26-4831346 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 11 Largo Drive South, Stamford, CT 06907 (Address of principal executive offices, zip code) (203) 323-5161 (Registrant’s telephone number, including area code) With copies to: CTM Media Holdings, Inc. 11 Largo Drive South Stamford, CT 06907 Dov T. Schwell, Esq. c/o Outside Counsel Solutions 1430 Broadway, Suite 1615
